

116 S4474 IS: To amend the Arms Export Control Act to prohibit the export of certain unmanned aircraft systems.
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4474IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mr. Murphy (for himself, Mr. Lee, Mr. Sanders, Mr. Coons, and Mr. Paul) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo amend the Arms Export Control Act to prohibit the export of certain unmanned aircraft systems.1.Prohibition on export of certain unmanned aircraft systemsChapter 7 of the Arms Export Control Act (22 U.S.C. 2797 et seq.) is amended by inserting after section 73B the following:73C.Prohibition on export of certain unmanned aircraft systems(a)In generalExcept as provided by subsection (b), the export, transfer, or trade of covered unmanned aircraft systems, or equipment, assemblies, or components for such systems, is prohibited.(b)ExceptionThe prohibition under subsection (a) does not apply to the export, transfer, or trade of systems, equipment, assemblies, or components described in that subsection to the government of any of the following: (1)A country that is a member of the North Atlantic Treaty Organization.(2)Australia.(3)Israel. (4)Japan.(5)New Zealand. (6)South Korea.(c)DefinitionsIn this section:(1)Covered unmanned aircraft systemThe term covered unmanned aircraft system means an unmanned aircraft system—(A)capable of delivering a payload of not less than 500 kilograms over a range of not less than 300 kilometers; or (B)described in item 1.A.2 of category I of the MTCR Annex.(2)PayloadThe term payload means the total mass that can be carried or delivered by an unmanned aircraft system that is not used to maintain flight.(3)RangeThe term range means the maximum distance that an unmanned aircraft system is capable of traveling in the mode of stable flight as measured by the projection of its trajectory over the surface of the Earth. .